EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Morse on 3/30/21.
The application has been amended as follows: 
	Claim 5 has been amended to read:
A buffer layer to be used for a solar cell, the buffer layer being disposed between a light absorbing layer and a transparent conductive film,
wherein said buffer layer is a Zn1-xAlxO film containing zinc and aluminum, provided that 0 < x < 1; and
wherein the buffer layer has a resistivity that is 10 Ω·cm or greater.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Kawai et al. (JP 2014-063873, machine translation) teaches a method of forming a buffer layer between a light absorbing layer and transparent electrode in a solar cell (Abst.; ¶¶ 0026-0030), comprising the steps of: forming a mist of a zinc precursor material (¶¶ 0027, 0052-0056); heating the substrate in a reaction chamber (i.e. claimed atmosphere) (¶¶ 0052-0056) and spraying the mist of zinc precursor to form a ZnO buffer layer on the heated substrate in the chamber (¶¶ 0052-0056).  Kawai teaches that the buffer layer is ZnO, but fails to teach that aluminum is included.  
Kim et al. (Thin Solid Films 377-388, pp. 798-802) explains that ZnO films can be doped with aluminum in order to improve their electrical properties and also explains that increasing the aluminum concentration beyond 0.8 wt% increases the resistivity of the Al-doped ZnO film (p. 800).  However, as determined by the Board in the decision on 3/25/21, Kim fails to teach or suggest an Al-doped Zno film which is a buffer layer having the claimed resistivity.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712